         Case 3:17-cv-00836-MC          Document 44       Filed 07/10/20      Page 1 of 2




KAREN STOLZBERG, OSB #83092
kstolzberg@usa.net
PO Box 19699
Portland, Oregon 97280
Telephone: (503) 251-0707
Fax: (844) 895-7503
Attorney for Plaintiff




                             UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON


DAVID T. PARRISH                                           Civil No.: 3:17-cv-00836-MC
           Plaintiff,
                                                           ORDER REGARDING
                                                           ATTORNEY FEES PURSUANT
          vs.
                                                           TO 42 U.S.C. §406(b)
ANDREW M. SAUL,
COMMISSIONER,
Social Security Administration,

                Defendant.


        Pursuant to 42 U.S.C. 406(b), reasonable attorney fees in the amount of $12,185.90 is

hereby awarded to plaintiff's attorney, Karen Stolzberg. Previously, this court awarded Ms.

Stolzberg $8964.66, pursuant to the Equal Access to Justice Act (EAJA), 28 U.S.C. 2412(d),

which was deducted out of a prior award for attorney fees under Sec. 406(b).

        Therefore, the agency is directed to send to Ms. Stolzberg 406(b) fees in the amount of

$12,185.90, less the appropriate processing charge, to plaintiff’s attorney at:

        PO Box 19699
        Portland, OR 97280

/////

/////

/////


Order for Attorney Fees Under 42 USC 406(B)
Page 1
        Case 3:17-cv-00836-MC        Document 44     Filed 07/10/20    Page 2 of 2




       IT SO ORDERED.
               July 10, 2020.
       Dated _______________________



                                                 s/Michael J. McShane
                                               ________________________________________
                                                 MICHAEL J. McSHANE
                                                 UNITED STATES DISTRICT JUDGE




Plaintiff's Motion for Attorney Fees Under 42 USC 406(B)
Page 2
